Election/Restrictions
This application is in condition for allowance except for the presence of claims 46-48 directed to an invention non-elected without traverse.  Accordingly, claims 46-48 have been cancelled.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Cancel claims 46-48.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Independent claim 28 is directed to a composite material comprising a polymer matrix comprising polymerized lactic acid, itaconic acid and/or citric acid; and a dispersed phase, wherein the dispersed phase comprises an inorganic material and/or a fibrous material, wherein the dispersed phase is dispersed within the polymer matrix, and wherein a weight percent of the dispersed phase is in a range from 4% to 80%, based on the total weight of the composite.  Applicant argued that the rejection of record does not teach the claims as it does not teach the amount of the dispersed phase within the polymer matrix.  The Office argues that this amount is optimized through routine experimentation.  However, applicant’s arguments on this issue are persuasive as is the argument pertaining to Bilodeau teaching coating a fibrous substrate and not a composite wherein the fibers or inorganic material is dispersed therein.  Therefore, claim 28 and its dependent claims are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA C SCOTT whose telephone number is (571)270-3303. The examiner can normally be reached Monday-Friday, 8:30-5:00, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANGELA C SCOTT/Primary Examiner, Art Unit 1767